Fourth Court of Appeals
                               San Antonio, Texas
                                     March 26, 2015

                                  No. 04-14-00785-CV

                                  Mary Ann CASTRO,
                                       Appellant

                                            v.

                                   Manuel CASTRO,
                                      Appellee

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-15957
                      Honorable Janet P. Littlejohn, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Consideration is DENIED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court